Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 1 of 10 PageID #: 17552
                                                                            1


      1                    IN THE UNITED STATES DISTRICT COURT

      2                       FOR THE DISTRICT OF DELAWARE

      3

      4     BIOVERATIV INC., BIOVERATIV           )
            THERAPEUTICS INC., and                )
      5     BIOVERATIV U.S. LLC.,                 )
                                                  )
      6                         Plaintiffs,       )
                                                  ) C.A. No. 17-914-RGA
      7     v.                                    )
                                                  )
      8     CSL BEHRING LLC, CSL BEHRING          )
            GMBH, and CSL BEHRING                 )
      9     RECOMBINANT FACILITY AG,              )
                                                  )
     10                         Defendants.       )

     11
                                                  J. Caleb Boggs Courthouse
     12                                           844 North King Street
                                                  Wilmington, Delaware
     13
                                                  Tuesday, Marcy 17, 2020
     14                                           9:03 a.m.
                                                  Status Teleconference
     15

     16     BEFORE:    THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

     17     APPEARANCES:

     18                    MORRIS NICHOLS ARSHT & TUNNELL LLP
                           BY: THOMAS C. GRIMM, ESQUIRE
     19                    BY: JEREMY A. TIGAN, ESQUIRE

     20                               -and-

     21                    McDONNELL BOEHNEN HULBERT & BERGHOFF LLP
                           BY: PAUL H. BERGHOFF, ESQUIRE
     22
                                                  For the Plaintiffs
     23

     24

     25
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 2 of 10 PageID #: 17553
                                                                            2


           1   APPEARANCES CONTINUED:

           2                RICHARDS LAYTON & FINGER, P.A.
                            BY: FREDERICK L. COTTRELL, III, ESQUIRE
           3
                                         -and-
           4
                            WILMER CUTLER PICKERING HALE AND DORR
           5                BY: LISA J. PIROZZOLO, ESQUIRE
                            BY: KEVIN S. PRUSSIA, ESQUIRE
           6
                                                     For the Defendants
           7
                                 ***     PROCEEDINGS    ***
09:03:00   8

09:03:00   9                THE COURT:    Good morning.       This is Judge Andrews

09:03:02 10    in Bioverativ versus CSL Behring.        I have a court reporter.

09:03:08 11                 I don't really need to have anybody who's on the

09:03:10 12    phone identify themselves.        Basically, if Delaware counsel

09:03:13 13    would introduce whoever's going to be speaking on behalf of

09:03:18 14    each of the parties, I think that would be sufficient.

09:03:23 15                 MR. GRIMM:    Your Honor, good morning.       It's Tom

09:03:27 16    Grimm and Jeremy Tigan from Morris Nichols for Bioverativ.

09:03:29 17    Paul Berghoff, I believe, will speaking on behalf of

09:03:32 18    plaintiff.   Paul's with the firm of McDonnell Boehnen in

09:03:37 19    Chicago.

09:03:38 20                 THE COURT:    All right.     For defendant?

09:03:40 21                 MR. COTTRELL:    Your Honor, Fred Cottrell for the

09:03:44 22    defendant.   From Wilmer Hale, I believe Lisa Pirozzolo will

09:03:49 23    speak, although Mr. Prussia or Ms. Powell may also jump in.

09:03:56 24                 MR. PRUSSIA:    Good morning, Your Honor.

09:03:57 25                 MS. PIROZZOLO:       Good morning, Your Honor.
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 3 of 10 PageID #: 17554
                                                                            3


09:03:58   1                  THE COURT:   Good morning to you all.   I don't

09:04:00   2   think this is probably going to be a very long conference,

09:04:03   3   but I would ask, Mr. Berghoff and Ms. Pirozzolo, even though

09:04:08   4   I think I'll be able to figure out which of you is speaking

09:04:12   5   at any given time, to identify yourself before you start.

09:04:17   6                  So basically, and tell me if I've got this

09:04:23   7   wrong, we have a trial scheduled for March 30th.       We had a

09:04:29   8   pretrial scheduled for now.      Either formally or informally,

09:04:34   9   both events have been continued.

09:04:36 10                   Obviously, the pretrial conference is not

09:04:38 11    happening because we're having this status conference

09:04:40 12    instead, and a trial would be impossible, under the

09:04:46 13    circumstances, on March 30th.       So, I guess, if we haven't

09:04:55 14    entered an order continuing them, we're going to continue

09:04:58 15    them; right?

09:05:03 16                   MR. BERGHOFF:    Yes, Your Honor.

09:05:04 17                   MS. PIROZZOLO:    Yes, Your Honor.   It's Lisa

09:05:05 18    Pirozzolo.

09:05:05 19                   THE COURT:   Okay.   So that's what I thought.     So

09:05:10 20    it probably won't surprise you that since I got word that

09:05:13 21    this was happening about approximately the same time as you

09:05:16 22    filed the Pretrial Order, while I did skim through the main

09:05:22 23    portion of the Pretrial Order that is, you know, the 25

09:05:25 24    pages or so that's the actual order as opposed to all the

09:05:29 25    attachments, other than noting you didn't really seem to
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 4 of 10 PageID #: 17555
                                                                            4


09:05:32   1   have much in the way of disagreements, I didn't give it any

09:05:35   2   actual thought like I was going to have to do something

09:05:37   3   about it in the next few days.       And the rest of whatever it

09:05:40   4   is you filed is just a big stack of papers in my office

09:05:43   5   right now.

09:05:44   6                  So we're not going to have any substantive

09:05:47   7   discussion, I don't think.       I take it the main purpose of

09:05:50   8   this call, which was either passed along by some letter I

09:05:54   9   read or something my staff told me, was you'd like to get

09:05:59 10    back on the calendar sooner rather than later which is

09:06:03 11    understandable.

09:06:04 12                   So is that what we're doing here is basically

09:06:06 13    seeing what we can come up with as a new date or, honestly,

09:06:11 14    under the circumstances, depending on what date you have in

09:06:17 15    mind and given the uncertainty, maybe it doesn't cost very

09:06:23 16    much to put things on the calendar.       We can always continue

09:06:26 17    them if it turns out the emergency lasts longer than people

09:06:30 18    seem to be thinking right now.

09:06:33 19                   In any event, what is it you want to do?

09:06:37 20                   MS. PIROZZOLO:    Your Honor, this is --

09:06:39 21                   MR. BERGHOFF:    Paul Berghoff for the plaintiff.

09:06:42 22    Sorry, Lisa.    I'm sorry.

09:06:44 23                   Yes, as plaintiff, obviously, we want to get to

09:06:49 24    trial as soon as we can.       But given that many of our

09:06:55 25    witnesses are heavily scheduled medical experts, it really
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 5 of 10 PageID #: 17556
                                                                            5


09:06:59   1   would be in, I think, everybody's interest if we could set a

09:07:03   2   date that is more likely than not to stick so far enough out

09:07:10   3   that most reasonable minds think we'll be past this, at that

09:07:16   4   point, rather than have a series of overly optimistic dates

09:07:21   5   that end up just getting pushed, and pushed, and pushed.         So

09:07:25   6   that would be plaintiffs' view of things.

09:07:28   7                THE COURT:    And Mr. Berghoff --

09:07:30   8                MS. PIROZZOLO:    Sorry, Your Honor.

09:07:31   9                THE COURT:    Hold on just a second,

09:07:32 10    Ms. Pirozzolo.   Just so I have the right thing in mind, what

09:07:37 11    date do you think is the earliest date that meets the

09:07:40 12    criteria you just said?

09:07:43 13                 MR. BERGHOFF:    I think, you know, I'm no expert

09:07:48 14    on the Corona Virus or, you know, how this is going to play

09:07:52 15    out for sure, I'm not sure there are many people who are,

09:07:55 16    but I think the fall would be really the earliest we could

09:08:01 17    comfortably think this is going to be behind us.

09:08:03 18                 THE COURT:    All right.   Ms. Pirozzolo, I cut you

09:08:07 19    off.   Now is your turn.

09:08:08 20                 MS. PIROZZOLO:    Thank you, Your Honor.     We

09:08:11 21    actually have the same view as plaintiffs here that we

09:08:16 22    should set a realistic date.    I think we were of the mind

09:08:21 23    that August could be realistic or early fall, but it sounds

09:08:25 24    like we're in the same ball park.

09:08:32 25                 THE COURT:    All right.   Well, you know, one of
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 6 of 10 PageID #: 17557
                                                                            6


09:08:44   1   the problems, and I realize my problems are not necessarily

09:08:47   2   your problems, is that it tends to be the case that I have

09:08:55   3   trial scheduled, you know, pretty much every week that's

09:08:58   4   available for trials to be scheduled into the foreseeable

09:09:04   5   future.   And so part of the problem is, you know, when I'm

09:09:09   6   scheduling at the beginning of the case, I schedule two,

09:09:13   7   three, sometimes more trials for the same time confident

09:09:17   8   that the law of averages or something else will result in

09:09:24   9   all but one, if not all of them going away.       So I'm somewhat

09:09:32 10    limited in the sense of having trials scheduled.

09:09:39 11                 What month am I on here?     Let's see.   Well, so

09:10:41 12    here's a date that I don't actually know why this is the

09:10:46 13    case, but I'm looking at the week of December 7th, which on

09:10:55 14    my calendar has Hanukkah on Friday, December 11th, but it

09:11:01 15    also has the advantage that on Friday, December 4th, I don't

09:11:05 16    actually have a trial scheduled then.      I just have a

09:11:08 17    pretrial in a case.

09:11:14 18                 And honestly, I don't know whether Hanukkah

09:11:16 19    affects anybody or not, but I could schedule basically jury

09:11:21 20    selection on December 4th and the trial to start on

09:11:31 21    December 7th, and you'd have priority over any civil case

09:11:39 22    because I've got no other civil case scheduled that week.

09:11:42 23    And you know, so unless some criminal thing came along and

09:11:49 24    leaped on top of you, you'd probably be okay.

09:11:53 25                 How's that suggestion work?     And I guess --
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 7 of 10 PageID #: 17558
                                                                            7


09:11:59   1                MR. BERGHOFF:    That would work for plaintiff.

09:12:02   2   I'm sorry, Your Honor.

09:12:03   3                THE COURT:   I was just going to say, you know, I

09:12:05   4   sort of recognize, as you said, you have heavily scheduled

09:12:08   5   medical experts, so I realize you probably don't have all of

09:12:16   6   their schedules.   And of course, medical experts, maybe not

09:12:20   7   in the hemophilia field, but you know, their lives are

09:12:24   8   probably being upended, too.

09:12:27   9                But in any event, go ahead, Mr. Berghoff.

09:12:31 10                 MR. BERGHOFF:    That would work fine with our

09:12:36 11    schedules, as far as we know.     As you mentioned, Your Honor,

09:12:39 12    we don't know exactly all of our experts' schedules, but we

09:12:43 13    will -- but I think it's far enough out that we can work

09:12:46 14    with that.

09:12:48 15                 THE COURT:   What about you, Ms. Pirozzolo?

09:12:50 16                 MS. PIROZZOLO:    Yes, I believe we can work with

09:12:54 17    that, too.   We'll right away check with our folks, but it is

09:13:00 18    far enough out that we hope we can work with that.

09:13:03 19                 THE COURT:   Okay.   So let's do this.    I will, so

09:13:07 20    to speak, reserve those dates for you.      I don't actually

09:13:12 21    have a whole lot of other -- I will reserve those dates for

09:13:20 22    you and give you, say, you know, 48 hours or actually

09:13:28 23    whatever you think is reasonable to check around and see if

09:13:32 24    there's any problems that you're not able to identify right

09:13:36 25    now.   We would need to have a pretrial conference, which I
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 8 of 10 PageID #: 17559
                                                                            8


09:13:44   1   would suggest the time to do that would be early in

09:13:48   2   Thanksgiving week.   You know, partly because I do have a lot

09:13:54   3   of free time Thanksgiving week, and I won't be going

09:13:57   4   anywhere.

09:13:58   5                 So if you wanted to say the pretrial was

09:14:04   6   tentatively 9:00 a.m. on Monday, November 23rd, or -- let's

09:14:11   7   see.   Ms. Pirozzolo, you're in Boston.     Mr. Berghoff, you're

09:14:14   8   in Chicago?

09:14:17   9                 MR. BERGHOFF:    Yes, that Monday would be great.

09:14:20 10    You know, the sooner we would get our travel out of the way

09:14:25 11    that week, the better.

09:14:27 12                  THE COURT:   Right.

09:14:28 13                  MR. BERGHOFF:    I have no problem flying in on

09:14:30 14    Sunday night.

09:14:31 15                  THE COURT:   And Ms. Pirozzolo, that works for

09:14:33 16    your side?

09:14:33 17                  MS. PIROZZOLO:    It does, Your Honor.   One thing

09:14:37 18    that was just flagged for me is there is a hemophilia

09:14:41 19    conference happening that week, so that could be an issue

09:14:46 20    for some of our folks.

09:14:47 21                  THE COURT:   I'm sorry.   When you say --

09:14:49 22                  MS. PIROZZOLO:    I have to check.

09:14:50 23                  THE COURT:   -- "that week," you mean

09:14:52 24    December 7th?

09:14:55 25                  MS. PIROZZOLO:    That's right.
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 9 of 10 PageID #: 17560
                                                                            9


09:14:57   1                 THE COURT:   Well, why don't you check.     I mean,

09:15:00   2   that's part of the reason why I was saying, you know --

09:15:06   3   because basically what I like to do is check, and if these

09:15:13   4   dates work, then just submit a jointly agreed order that

09:15:16   5   takes care of whatever other -- you know, that puts these

09:15:21   6   dates in the form where I can just sign it, and then we'll

09:15:26   7   have them.

09:15:26   8                 You know, if the dates, because of the

09:15:31   9   hemophilia conference or for whatever reason, don't work,

09:15:37 10    you'll have to get another conference call with me or

09:15:40 11    perhaps check it out with my staff and see what you can come

09:15:44 12    up with.    But I don't think I can be giving out multiple

09:15:47 13    dates and fallback dates right now.

09:15:50 14                  Okay?

09:15:54 15                  MS. PIROZZOLO:    Thank you, Your Honor.

09:15:55 16                  MR. BERGHOFF:    Thank you, Your Honor.

09:15:56 17                  THE COURT:   Okay.   Is there anything else you

09:15:58 18    want to discuss while you're on the line?

09:16:02 19                  MR. BERGHOFF:    Not from plaintiffs' side, Your

09:16:04 20    Honor.

09:16:05 21                  MS. PIROZZOLO:    Not for defendants, Your Honor.

09:16:06 22                  THE COURT:   Okay.   Well, I appreciate your

09:16:09 23    cooperation in this and, you know, follow the good

09:16:14 24    practices, and stay well, and hopefully I'll see you down

09:16:18 25    the road.
Case 1:17-cv-00914-RGA-SRF Document 290 Filed 03/25/20 Page 10 of 10 PageID #: 17561
                                                                            10


09:16:18    1                 All right?

09:16:21    2                 MS. PIROZZOLO:    Thanks very much.

09:16:22    3                 MR. BERGHOFF:    Thank you, Your Honor.

09:16:23    4                 THE COURT:   All right.   Bye-bye.

            5                 (Everyone said, Thank you, Your Honor.)

            6                 (Status conference was concluded at 9:16 a.m.)

            7                 I hereby certify the foregoing is a true and

            8   accurate transcript from my stenographic notes in the

            9   proceeding.

           10                 /s/ Heather M. Triozzi
                              Certified Merit and Real-Time Reporter
           11                 U.S. District Court

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
